OPINION
By THE COURT.
This is a law and fact appeal submitted upon the record made in the Court of Common Pleas. The appellants are seeking an order enjoining the appellees from proceeding further in the matter of annexing certain territory to the City of Columbus, which has had the approval of the County Commissioners of Franklin County. Our finding of facts and conclusions of law are in accordance with those of Judge Rutherford who, in a well-considered opinion, discusses all of the legal questions presented here, finding,
1. That the proceedings before the County Commissioners were in conformance with the statutory requirement.
2. That the appellants failed to establish themselves to be parties in interest.
3. That even though their interest were established, the evidence does not disclose that as to them the annexation to *429Columbus would not have been right, just and equitable. Judgment will be rendered for the defendants.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.